Citation Nr: 1519452	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer and Type II diabetes mellitus due to herbicide exposure.  He asserts that he is entitled to the presumption of exposure to herbicides based on service in or near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv) (2014).  

The Veteran served in Korea from February 1968 through March 1969 in Company C, 304th Signal Battalion, Eighth Army.  He reports that his duties as a motor messenger, his military occupational specialty as confirmed by his personnel records, required him to routinely transport messages to multiple locations in and near the DMZ.  In further support of that assertion, he has submitted a letter from a fellow service member, W.J.D., who states he was the Veteran's supervisor during the time period in question, and that their primary responsibility was delivering confidential messages to various locations in Korea, including locations in the DMZ.  

The 304th Signal Battalion is not included among the military entities that the Department of Defense (DoD) has identified as operating in or near the Korean DMZ, see VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p), and the Veteran's service personnel records do not document duty or visitation along the Korean DMZ.  A response received from the Defense Personnel Records Imagery Retrieval System (DPRIS) in October 2011 states that the main base camp for the 304th Signal Battalion was Camp Coiner, which was located approximately 27 miles from the DMZ, and that the unit history for the 304th Signal Battalion did not document any specific duties, such as personnel hand-delivering messages or orders to units along the DMZ.

Based on the foregoing, the Board finds that a remand to verify whether W.J.D. served with the Veteran in Korea is necessary prior to adjudication of the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official sources whether 
W.J.D. served with the Veteran in Korea from 1968 to 1969 in Company C, 304th Signal Battalion, Eighth Army, and to verify his rank if possible.  Sufficient identifying information for W.J.D. is contained in his correspondence dated June 15, 2012.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




